EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in applicant’s written response on 9 February 2021.
The application has been amended as follows:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amended): A composition of freeze-dried particles with particle size of less than 1 µm said freeze-dried particles [[ ]] comprising:
(1)    an inner core-shell particle comprising
i)    a hydrophobic camptothecin compound; and
ii)    a hydrophilic camptothecin compound,
wherein the hydrophobic camptothecin compound and the hydrophilic camptothecin compound form the inner core; and
(2)    an outer shell surrounding the inner core, said outer shell being formed of an amphiphilic block copolymer,
wherein the hydrophobic camptothecin compound is 7-ethyl-10-hydroxylcamptothecin (SN-38),

wherein the amphiphilic block copolymer is selected from the group consisting of PEG-PBLA, mPEG-PLA, PEG-PCL, PEG-PLA, mPEG-PGA, mPEG-PLGA, PEG-p(Glu), PEG-PLA-PEG, and PEG-p(Asp),
wherein a proportion of the freeze-dried particles with a size more than 200 nm in the composition is 11.8% or less as measured by dynamic light scattering (DLS) method, and 
wherein the composition does not contain a surfactant that causes hypersensitivity.

B) Claim 22 has been amended in the following manner:
Claim 22 (Amended): The composition of freeze-dried particles of claim 1, wherein [[ ]] the hydrophilic camptothecin compound is irinotecan, and the amphiphilic block copolymer is mPEG-PLA; and wherein a proportion of the particle size more than 200 nm is between 2.8% and 7.4% [[ ]] during first 6 months of storage of the freeze-dried particles under condition of 40°C and 75% relative humidity.

C) Claim 24 has been amended in the following manner:
Claim 24 (Amended): The composition of freeze-dried particles of claim [[ ]] 23, wherein the cryoprotectant is mannitol or trehalose.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation: The examiner best understands instant claim 1 to recite a composition with the following structure.

    PNG
    media_image1.png
    335
    629
    media_image1.png
    Greyscale

The above drawing was drawn by the examiner in an attempt to describe how the examiner is interpreting the instant claims. The examiner notes that the above-reproduced diagram shows blank space between the hydrophilic and hydrophobic camptothecins in the core of the particle, and this blank space would likely not exist in the real particle.
The claimed structure can be shown in greater detail in the following manner, as of the following diagram, which has been drawn by the examiner.

    PNG
    media_image2.png
    456
    839
    media_image2.png
    Greyscale

The examiner takes the position that the composition of the instant claims would likely have the above-reproduced structure when present in an aqueous environment such as water or the bloodstream. This is because, in view of the principle of like-dissolves-like, the skilled artisan would have expected that the hydrophilic portion of the polymer would have gone to the surface of the particle to have interacted the water of the environment, and the hydrophobic portions of the molecule would have gone to the interior of the particle. This is at least because the hydrophilic portion of the copolymer would have been capable of hydrogen bonding with the water, thereby rendering said hydrophilic portion of the polymer capable of interacting with and being solubilized by an aqueous phase.
Also in regard to claim interpretation, the examiner clarifies that SN-38 and SN-38 glucuronide are separate compounds. In support of this position, the examiner cites Bouscarel et al. (US 2002/0193391 A1). Bouscarel et al. (hereafter referred to as Bouscarel) teaches the relevant structures as of figure 1, reproduced below.

    PNG
    media_image3.png
    523
    808
    media_image3.png
    Greyscale

As such, the above-reproduced diagram shows the difference between SN-38 and SN-38 glucuronide.
Close Prior Art: As close prior art, the examiner cites Zale et al. (US 2009/0061010 A1). Zale et al. (hereafter referred to as Zale) is drawn to a cancer cell targeting nanoparticle, as of Zale, title and abstract. Said nanoparticle has the following structure, as of Zale, figure in abstract, reproduced below.

    PNG
    media_image4.png
    179
    702
    media_image4.png
    Greyscale

As to part (i) of claim 1, Zale teaches SN-38, as of paragraph 0143.

As to part (iii) of claim 1, Zale teaches a PLGA-PEG block copolymer, as of the above-reproduced figure. This is an amphiphilic block copolymer whereby PLGA is the hydrophobic block and PEG is the hydrophilic block.
Zale does not teach a single embodiment comprising a nanoparticle with both a hydrophobic camptothecin and a hydrophilic camptothecin in the same embodiment.
Even if, purely en arguendo, it would have been prima facie obvious for one of ordinary skill in the art to have formed a particle comprising SN-38 as the hydrophobic camptothecin, one of irinotecan, topotecan, or SN-38 glucuronide as the hydrophilic camptothecin, and an amphiphilic block copolymer, such a prima facie case of obviousness would have been overcome based upon the data provided in the declaration submitted to the USPTO on 29 December 2020 (hereafter referred to as the declaration).
In the declaration, declarant compares the claimed invention with various comparative examples. These comparative examples include particles comprising SN-38 and the amphiphilic polymer without a hydrophilic camptothecin compound, as well as SN-38 and the amphiphilic polymer with an anti-cancer drug that is not a hydrophilic camptothecin. See supplemental table 1 from page 6 of the declaration, which is reproduced below.

    PNG
    media_image5.png
    736
    693
    media_image5.png
    Greyscale

Applicant compared these comparative examples against inventive examples whose composition was in the claim scope.
In this comparison, applicant discovered that the claimed compositions were much more stable toward not agglomerating after lyophilization as compared with the comparative examples. This comparison is evident as of comparing Supplemental Table 3 on page 8 of the declaration against Supplemental Table 4 on page 9 of the declaration. The examiner has reproduced parts of both tables below and has shown them side-by-side below.

    PNG
    media_image6.png
    429
    621
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    487
    659
    media_image7.png
    Greyscale

The data reproduced above show that in the case of the comparative examples, there was frequently a substantial portion of the composition sized above 1 µm after freeze drying. In contrast, in the case of the inventive examples, no particles greater than 1 µm have been detected. This indicates that the claimed composition unexpectedly provides stability against particle agglomeration during freeze drying that is not present in the comparative examples.
Data presented in the declaration also appears to show that the claimed invention has a greater anti-cancer effect as compared with comparative examples. See the declaration as of page 15, supplementary figure, reproduced below.

    PNG
    media_image8.png
    425
    645
    media_image8.png
    Greyscale

The above-reproduced data appears to show that tumor growth in a mouse was slowed moreso upon using the claimed invention as compared with the comparative examples.
With regard to the abbreviations in claim 1, the abbreviations used in the claim (e.g. PEG, PLA etc.) appear to be defined as of page 14, paragraph 0076. For example, PEG is polyethylene glycol, mPEG is methoxy-terminated polyethylene glycol, PLA is polylactic acid (also referred to as polylactide), PCL is polycaprolactone, PLGA is poly(lactic-co-glycolic) acid (also referred to as poly(lactide-co-glycolide)), p(Glu) is polyglutamic acid (also referred to as polyglutamate), and p(Asp) is polyaspartic acid (also referred to as polyaspartate).
With regard to claim 1, the claim requires a surfactant that does not cause hypersensitivity. The instant specification appears to indicate that the surfactants known by the trade names Cremophor and Pluronic cause hypersensitivity, as of page 26, paragraph 00122 of the instant specification. In contrast, the instant specification does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612